21 N.Y.2d 761 (1968)
In the Matter of Insurance Company of North America, Respondent,
v.
S. E. Senior, as Chairman of the Workmen's Compensation Board of the State of New York, Appellant.
Court of Appeals of the State of New York.
Argued January 10, 1968.
Decided January 18, 1968.
Louis J. Lefkowitz, Attorney-General (Edwin R. Oberwager and Ruth Kessler Toch of counsel), for appellant.
Winthrop J. Allegaert and Henry L. King for respondent.
Concur: Judges BURKE, KEATING, BREITEL and JASEN. Chief Judge FULD and Judges SCILEPPI and BERGAN dissent and vote to affirm on the prevailing opinion at the Appellate Division.
Order reversed, with costs, and petition dismissed on the dissenting opinion at the Appellate Division.